Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
At the conclusion of a tier III disciplinary hearing, petitioner was found guilty of harassment and a temporary release violation. The determination was affirmed on administrative review and this CPLR article 78 proceeding ensued.
We confirm. The determination of guilt is supported by substantial evidence in the form of the misbehavior report and the confidential testimony considered by the Hearing Officer in camera (see Matter of Shicon v Goord, 27 AD3d 811, 811-812 [2006]). Petitioner’s testimony attempting to explain his conduct *1051created a credibility issue for resolution by the Hearing Officer (see Matter of Rizzuto v Goord, 36 AD3d 1124, 1124-1125 [2007]). In addition, contrary to petitioner’s assertion, he was not entitled to access to the confidential evidence (see Matter of Tusa v Goord, 287 AD2d 907, 908 [2001], appeal dismissed 98 NY2d 646 [2002]). Petitioner’s remaining contentions, to the extent not specifically addressed herein, have been considered and are rejected.
Cardona, P.J., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.